      Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 1 of 12 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION



ERICA HARDEN, an individual,                           CIVIL ACTION

                    Plaintiff,
                                                       Case No. 2:21-cv-705
v.
                                                       Judge:
EVERGLADES COLLEGE, INC. (d/b/a Keiser
University), a Florida corporation,                    Mag. Judge:

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, ERICA HARDEN (“HARDEN” or “Plaintiff”)

by and through undersigned counsel, and states the following for her Complaint:

                                 CAUSES OF ACTION

      1.    This is an action brought under the Family & Medical Leave Act

(FMLA) and Florida’s Private Whistleblower Act (FWA) for (1) interference in

violation of the FMLA, (2) retaliation in violation of the FMLA, and (3) retaliation

in violation of the FWA.

                                     PARTIES

      2.    The Plaintiff, ERICA HARDEN (“HARDEN”) is an individual and a

resident of Florida who at all material times resided in Collier County, Florida. At

all material times, HARDEN was employed by the Defendant as an administrative

                                         1
        Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 2 of 12 PageID 2




assistant to the Defendant’s campus president. HARDEN performed work for the

Defendant in Collier County, Florida, which is within the Middle District of

Florida, during the events giving rise to this case. HARDEN was an employee

within the contemplation of the FMLA and FWA. Venue for this action lies in the

Middle District of Florida, Fort Myers Division.

        3.    The Defendant, EVERGLADES COLLEGE, INC. (“COLLEGE” or

Defendant) is a Florida corporation. The Defendant employs in excess of 50

employees, and was HARDEN’s employer within the meaning of the FMLA and

FWA.

                          JURISDICTION AND VENUE

        4.    This Court has jurisdiction of this matter under 28 U.S.C. §1331, and

supplemental jurisdiction over the state law claims under 28 U.S.C. §1367.

        5.    Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in, and the Defendant conducts

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Collier County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since the action

accrued primarily in Collier County, which is within the Collier Division.

                           GENERAL ALLEGATIONS

        6.    HARDEN began her employment with the Defendant on August 27,

2018.

                                         2
      Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 3 of 12 PageID 3




      7.    HARDEN performed her assigned duties in a professional manner

and was very well qualified for her position.

      8.    In or about October 2020, HARDEN developed a serious health

condition for which she required medical leave.

      9.    From October 2020 to June 2021, HARDEN took intermittent FMLA

leave, which her supervisor frequently complained of.

      10.   Almost immediately thereafter, HARDEN’s supervisor began to

retaliate against her by issuing unwarranted criticisms.

      11.   On or about June 8th and 10th, 2021, HARDEN learned that another

one of her female coworkers was being sexually harassed by a male employee of

the Defendant.

      12.   Accordingly, HARDEN sent an email to the Defendant requesting a

meeting to report the same on June 8th and 10th, 2021.

      13.   At that time, other female employees also contacted the Defendant to

report very similar sexual harassment.

      14.   As a result, the Defendant purported to open an investigation, which

HARDEN participated in by way of disclosing the sexual harassment she knew of

during interviews with the Defendant’s investigator.

      15.   The information HARDEN disclosed included allegations of

unwanted physical touching, invasion of personal space, crude sexual comments,

attempts to have female coworkers stay at a hotel alone with him, and

                                         3
      Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 4 of 12 PageID 4




unwanted/unrequited attempts to initiate sexual relationships with female

employees.

      16.    HARDEN also disclosed that the Defendant had known of many of

the above instances of sexual harassment but had not taken any prompt, remedial

action to correct the same.

      17.    HARDEN disclosed the above alleged violations of Title VII of the

Civil Rights Act of 1964 and the Florida Civil Rights Act to the Defendant’s

investigator during her interview on June 14, 2021.

      18.    Without cause, the Defendant terminated HARDEN just two days

later (June 16, 2021).

      19.    Consequently, the Defendant discriminated against HARDEN by

terminating her employment due to her exercising her right to take FMLA leave,

and further retaliated against her for exercising her rights under the FWA.

      COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                     (“FMLA”)- INTERFERENCE

      20.    The Plaintiff hereby incorporates by reference Paragraphs 1-10 and 19

in this Count by reference as though fully set forth below.

      21.    HARDEN qualified for FMLA leave under 29 U.S.C. § 2611(11); 29

CFR §§ 825.113(a); 825.800 since she herself began suffering from a serious health

condition, had worked for more than 1,250 hours in the previous 12 months, the




                                         4
      Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 5 of 12 PageID 5




FMLA defining a serious health condition as an illness, injury, impairment, or

physical or mental condition that involves treatment by a health care provider.

      22.   HARDEN informed the Defendant of her likely need for leave for her

own serious health condition.

      23.   The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,

absent extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.

      24.   If the Defendant were to have decided that HARDEN’s absence was

not FMLA-qualifying, it must have notified her of this fact in the Designation

Notice under 29 CFR § 825.300(d)(1).

      25.   The Defendant has never provided HARDEN with any notice

disqualifying her FMLA leave.

      26.   In fact, the Defendant should have determined that HARDEN was

eligible for leave under the FMLA and yet refused to allow her leave and return

her to work, thus terminating her employment because of her request for federally

protected medical leave.

      27.   HARDEN engaged in activity protected by the FMLA when she

requested and took FMLA leave due to a serious health condition.




                                        5
     Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 6 of 12 PageID 6




      28.   The Defendant knew, or should have known, that HARDEN was

exercising her rights under the FMLA and was aware of HARDEN’s need for

FMLA-protected absence.

      29.   HARDEN complied with all of the notice and due diligence

requirements of the FMLA.

      30.   The Defendant was obligated, but failed, to allow HARDEN to take

FMLA leave and to return HARDEN, an employee who requested FMLA leave,

to her former position or an equivalent position with the same pay, benefits, and

working conditions when she tried to return to work under 29 U.S.C. § 2614(a)(1);

29 CFR § 825.215(a).

      31.   A causal connection exists between HARDEN’s request for FMLA-

protected leave and her termination from employment with the Defendant

because the Defendant denied HARDEN a benefit to which she was entitled under

the FMLA.

      32.   As a result of the above-described violations of FMLA, HARDEN has

been damaged by the Defendant in the nature of lost wages, salary, employment

benefits and other compensation and is therefore entitled to recover actual

monetary losses, interest at the prevailing rate and liquidated damages.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

                                        6
      Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 7 of 12 PageID 7




legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

   COUNT II – VIOLATION OF THE FAMILY & MEDICAL LEAVE ACT
                    (“FMLA”)- RETALIATION

      33.   The Plaintiff hereby incorporates by reference Paragraphs 1-10 and 19

in this Count by reference as though fully set forth below.

      34.   HARDEN qualified for FMLA leave under 29 U.S.C. § 2611(11); 29

CFR §§ 825.113(a); 825.800 since she suffered from a serious health condition, the

FMLA defining a serious health condition as an illness, injury, impairment, or

physical or mental condition that involves treatment by a health care provider and

HARDEN worked more than 1,250 hours in the preceding 12 months of

employment with the Defendant.

      35.   HARDEN informed the Defendant of her need for leave due to her

serious health conditions.

      36.   The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,

absent extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.




                                         7
     Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 8 of 12 PageID 8




      37.   If the Defendant were to have decided that HARDEN’s expected

absence was not FMLA-qualifying, it must have notified her of this fact in the

Designation Notice under 29 CFR § 825.300(d)(1).

      38.   The Defendant has never provided HARDEN with any notice

disqualifying her FMLA leave.

      39.   In fact, the Defendant determined that HARDEN was eligible for

leave under the FMLA but then terminated her employment because of her

request for federally protected medical leave and required reinstatement.

      40.   HARDEN engaged in activity protected by the FMLA when she

requested leave due to her serious health conditions, consistently informing the

Defendant of the same.

      41.   The Defendant knew that HARDEN was exercising her rights under

the FMLA.

      42.   HARDEN complied with all of the notice and due diligence

requirements of the FMLA.

      43.   A causal connection exists between HARDEN's request for and

taking of FMLA-protected leave and required reinstatement and the Defendant’s

termination of her employment.

      44.   The Defendant retaliated by altering the terms and conditions of

HARDEN’s employment by terminating HARDEN’s employment because she

engaged in the statutorily protected activity of requesting and taking FMLA leave.

                                        8
      Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 9 of 12 PageID 9




The Defendant terminated her because she engaged in this statutorily protected

activity.

       45.   The Defendant engaged in willful and intentional retaliation in

violation of the FMLA by terminating HARDEN’s employment because she

engaged in activity protected by the FMLA.As a result of the above-described

violations of FMLA, HARDEN has been damaged by the Defendant in the nature

of lost wages, salary, employment benefits and other compensation and is

therefore entitled to recover actual monetary losses, interest at the prevailing rate

and liquidated damages.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

   COUNT III –VIOLATION OF FLORIDA STATUTE 448.102: FLORIDA’S
                  PRIVATE WHISTLEBLOWER ACT

       46.   Plaintiff incorporates by reference Paragraphs 1-19 of this Complaint

as though fully set forth below.

       47.   HARDEN was an employee of the Defendant, a private company.




                                         9
     Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 10 of 12 PageID 10




      48.    At all material times, HARDEN was to be protected from negative

employment action by Florida Statute 448.102(1)-(3), commonly known as

Florida’s “whistleblower statute,” which in relevant part provides:

             “An employer may not take any retaliatory personnel action
             against an employee because the employee has:

             (1) Disclosed, or threatened to disclose, to any appropriate
                 governmental agency, under oath, in writing, an activity,
                 policy, or practice of the employer that is in violation of a
                 law, rule, or regulation. However, this subsection does not
                 apply unless the employee has, in writing, brought the
                 activity, policy, or practice to the attention of a supervisor or
                 the employer and has afforded the employer a reasonable
                 opportunity to correct the activity, policy, or practice;

             (2) Provided information to, or testified before, any appropriate
                 governmental agency, person, or entity conducting an
                 investigation, hearing, or inquiry into an alleged violation of
                 a law, rule, or regulation by the employer, and;

             (3) Objected to, or refused to participate in, any activity, policy,
                 or practice of the employer which is in violation of a law,
                 rule, or regulation.”

      49.    HARDEN did engage in statutorily protected activity under F.S.

§448(1), (2) and (3).

      50.    Immediately after engaging in statutorily protected activity,

HARDEN suffered negative employment action, her termination, which is a direct

result of her statutorily protected activity.

      51.    HARDEN’s termination and her engaging in statutorily protected

activity are causally related.


                                          10
    Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 11 of 12 PageID 11




      52.    The Defendant knew that HARDEN was engaged in protected

conduct as referenced herein.

      53.    The Defendant discharged, terminated, threatened, disciplined and

harassed HARDEN from her employment, and otherwise retaliated against her

because of her protected conduct.

      54.    As a direct and proximate result of the violations of F.S. § 448.102, as

referenced and cited herein, HARDEN has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path that was anticipated from her employment.

      55.    As a direct and proximate result of the violations of F.S. §448.102, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, HARDEN is entitled to all relief necessary to make

her whole.

      56.    The Defendant’s negative employment actions against HARDEN

continued until her termination and this count is timely filed.

      WHEREFORE, Plaintiff demands damages against Defendant for violation

of Florida’s Private Sector Whistle-blower’s Act (Section 448.102, Fla. Stat.),

including but not limited to all relief available under Section 448.103, Fla. Stat.,

such as:

      (a) an injunction restraining continued violation of this act,



                                         11
     Case 2:21-cv-00705 Document 1 Filed 09/21/21 Page 12 of 12 PageID 12




      (b) reinstatement of the employee to the same position held before the

      retaliatory personnel action, or to an equivalent position,

      (c) reinstatement of full fringe benefits and seniority rights,

      (d) compensation for lost wages, benefits, and other remuneration,

      (e) any other compensatory damages allowable at law,

      (f) attorney’s fees, court costs and expenses, and

      (g) such other relief this Court deems just and proper.

                           DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, ERICA HARDEN, by and through her

undersigned attorneys, and demands a jury trial under Federal Rule of Civil

Procedure 38 on all issues triable of right by a jury in this action.

                                 Respectfully submitted,


Dated: September 21, 2021        /s/ Benjamin H. Yormak
                                 Benjamin H. Yormak
                                 Florida Bar Number 71272
                                 Lead Counsel for Plaintiff
                                 YORMAK EMPLOYMENT & DISABILITY LAW
                                 9990 Coconut Road
                                 Bonita Springs, Florida 34135
                                 Telephone: (239) 985-9691
                                 Fax: (239) 288-2534
                                 Email: byormak@yormaklaw.com




                                          12
